Title: To Thomas Jefferson from William Preston, 13 April 1781
From: Preston, William
To: Jefferson, Thomas



Sir
Montgomery. April 13th. 1781.

Enclosed I have sent your Excellency a return of the militia of this county, according to the lists delivered by the captains a few days past. I expect the number will encrease fast, as many people have removed and are removing from the troubles of the Southern states, to take shelter here for a time, until the storm blows over. This induces me to hope that your Excellency will order this militia to be divided into two battallions, and send the commissions accordingly; as it would be a great ease to the officers and men, in a county so broken with mountains, and so extensive as this is. A number of blank commissions is much wanted; as many officers have been recommended by court, and have done duty, for whom I have no commissions to fill.
Sometime ago, I made application to Mr. Rowland Madison, for  the quantity of powder and the number of Flints, which your Excellency had informed me, had been ordered up the country by him, for the use of this county. His answer was, that he received none but what was for the use of the Western expedition; which laid me under the necessity of purchasing powder, at a very high price, to supply the militia who were ordered to Carolina. At present we have none; and should the Draughts now ordered to join General Green be raised, I am doubtful their march will be prevented, for want of that necessary article.
I am very apprehensive, that the number of men demanded on this occasion cannot be raised. It is the general opinion of the Officers, as well as my own opinion, that nearly one half of our Militia are disaffected, and therefore cannot be drawn into the service either by threats or otherwise; and should they be punished according to Law, they would either withdraw to the mountains, or embody and disturb the peace of the county. This consideration has prevented the Court martial from putting the Law in execution against them. Add to this, that five companies make a frontier of more than eighty miles, who cannot be drawn out, at this season of the Year, without leaving their families exposed to the Savages; who have already committed depredations amongst the Frontier inhabitants. Thus the defection of many, and the exposed situation of others have laid the whole Burthen of the Service on less than half the militia; who have suffered therein both in their persons and property. This, Sir, is a just representation as near as I am able to judge.
On the 8th of February last I called a number of the Officers together, to consult on a plan for raising a body of men on the Frontiers, for the defence of the country against the Common Enemy; at which time intelligence was brought, that the Brittish Troops, under Lord Cornwallis, were marching up the country towards the Moravian settlements, and that it was more than probable a party would be detatched to destroy the Lead mines, as the distance was not great, and the confusion of the country beyond description. Having such early intelligence of the approaching danger, I believed it my duty to order out all the militia I could raise, without waiting any other call than that of the danger to which the country stood exposed. In this I was seconded by every Officer present, and in order to encourage old and young to go, who were fit to bear arms, I not only proposed to go myself, but sent for my son, just turned of sixteen, from a school in another county. I went to the Lead mines, where the militia was to rendezvous, and  continued there and in the neighbourhood until the 18th., when I marched with about 350 rifflemen, mostly on horse-back; with them I proceeded by long marches, until I joined Genl. Pickens, by Genl. Green’s order, at no great distance from Hillsborough, and within three miles of Tarleton’s Legion, who had repassed Haw River. The dissaffected, and some others whom I had drawn out, deserted. With the remainder we did hard duty, under Genl. Pickens, twelve or fourteen days, on the Enemy’s lines, greatly straitened for provisions. Part of the men were in one action, and the whole in a second; in both overpowered by numbers, and in the last broken and dispersed with the loss of their blankets. After which no arguments that could be made use of by myself, or the other officers, could induce the remaining few to continue another week; the time Genl. Green requested. After staying a few days at the Moravian Town, to have the wounded taken care of, Colo. Crocket and myself came home, accompanied by only two or three young men. It gave me great pain that our Militia returned so soon; but I will venture to say, they did duty on the Enemy’s lines as long as any other that went from behind the mountains, and much longer than some. I obeyed every order that I received either from Genl. Green, Gl. Pickens or Colo. Williams of the Maryland line; and underwent the same fatigue, watching, fasting and Danger, that any other militia officer did while I was on duty.
I beg, Sir, you will pardon the trouble of this detail of facts, which I lay before your Excellency, to remove any impressions that might be made on your mind, or that of the Honourable board, by idle rumours propogated, I suppose, by the unthinking and inactive part of mankind.
I beg leave to observe, that it is not in my power to get Militia to guard the Mines. That they are in some danger from the disaffected. That the workmen and managers are in great distress for want of meat, and that, they inform me, there is the fairest prospect of Ore they have had [in] a long time; which they believe will turn to a considerable advantage to the state, could they be protected and supported. Such was their distress lately, that I was affraid the business would be retarded, and therefore advised Colo. Lynch’s assistant to purchase a little bacon with lead for the present, until Colo. Lynch would return, or some steps be taken to get a supply.
I am your Excellencys most Obedt. & very hble Servt.,

Wm. Preston

 